DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. [US 2019/0061282 A1] in view of Marsh et al. [US 2017/0052070 A1].

Regarding claim 1, Johnson et al. discloses a method for determining the quality of a structure, wherein constructing the structure includes the use of a thermoformable material comprising a thermoplastic, thermoset or metallic composite, and applying heat to the thermoformable material (as shown in Figs. 2, 4 and 5), the method comprising: 
a) capturing with an imaging device information pertaining to the structure and at least a portion of a component comprising the thermoformable material being applied to construct the structure (paragraphs [0051] and [0074]), 

c) wherein said imaging device comprises a thermographic imaging component (paragraph [0074]); 
d) processing the captured information from step a), including determining a differential heat flux of the applied component cooling after the application of heat, or determining a differential of heat flux of the applied component heating after the application of cooling (paragraphs [0048] and [0079]).
 
Johnson et al. does not explicitly teach determining, as the structure is being constructed, from said processing whether the differential of the heat flux of the applied component cooling or heating indicates a defect.
However, Marsh et al. discloses Systems and methods for infrared thermographic inspection of large-scale composite structures, wherein optical metrology is used to precisely locate the infrared images relative to a three-dimensional coordinate system of the composite structure (Abstract). Specifically, Marsh et al. discloses wherein infrared imaging data captured by the infrared cameras can be processed to detect internal defects, particularly delaminations and excessive porosity, in composite structures (paragraph [0009]) and wherein active thermography involves heating or cooling the sample to create a difference between the sample temperature and the ambient temperature and then observing the infrared thermal signature that 
Therefore, it would have been obvious to one of ordinary skill in the art to determine whether the differential of the heat flux of the applied component cooling or heating indicates a defects, as taught by Marsh et al. in the system of Johnson et al. because such a modification provides a non-destructive inspection of large structures made of composite material to facilitate a high rate of production (paragraph [0006] of Marsh et al.)

Regarding claim 2, Johnson et al. discloses wherein applying the component to construct the structure includes heating the component or allowing the component temperature to rise to thermally form the structure or portion thereof (as shown in Figs. 1, 3, 6 and 7).

Regarding claims 3, 20 and 21, the combination of Johnson et al. and Marsh et al. discloses including applying heating or applying cooling to the location where the thermoformable component material is added to the structure, and wherein in step d, the application of heat includes the heating applied, and wherein in step d, the application of cooling includes the applied cooling, and wherein capturing with the imaging device in step b) is carried out as the component of the thermoformable material is being applied to construct the structure, wherein the application of cooling comprises applying cooling to the structure via a stream of a cooling gas, wherein application of heating comprises application of an infrared heating source (paragraphs [0048] and [0078], see also Fig. 9 of Johnson et al. and paragraphs [0036], [0089] and [0092] of Marsh et al.).

Regarding claim 4, Johnson et al. discloses wherein said thermoformable material comprises a robotically applied tape, and the method includes robotically applying the tape (paragraph [0056]).

Regarding claims 5-7, Johnson et al. in view of Marsh et al. discloses wherein the differential heat flux of the applied component cooling or applied component heating is determined with the Thermography In-situ Inspection (TII) or Thermography NDI (Non-Destructive Inspection) (paragraphs [0057] of Johnson et al.), including determining a location of the component being applied to construct the structure, wherein the location comprises the actual location of the component being applied relative to the CAD coordinates for the structure (paragraph [0010] of Marsh et al.), wherein the component actual location is the imaged location, and wherein said component location relative to the structure comprises the component actual location and the structure actual location as determined by the structure's reference to the CAD coordinates of the structure as determined by the imaging of the structure and relating of the structure to the CAD coordinates for the structure being built (paragraph [0010] of Marsh et al.).

Regarding claim 8, Johnson et al. in view of Marsh et al. discloses wherein determining whether a defect is present, when heating is applied in step d, is determined based on the differential of the absorbed heat resistance at the location of the defect compared with one or more locations where the defect is not present; and wherein determining whether a defect is present, when cooling is applied in step d, is determined based on the differential of the rate of warming at the location of the defect compared with one or more locations where the defect is not present (paragraph [0079] of Johnson et al. and paragraph [0036] of Marsh et al.).

Regarding claim 9, Johnson et al. in view of Marsh et al. discloses wherein determining the presence or absence of a condition in the structure being constructed is based on the heat differential of the cooling of the component being applied when heating is applied in step d, and is based on the heating of the component being applied when cooling is applied in step d (paragraph [0079] of Johnson et al. and paragraph [0036] of Marsh et al.).

Regarding claim 10, Johnson et al. in view of Marsh et al. discloses wherein the detection of a defect is determined based on the detection of an absorbed heat resistance at the location of the defect when heating is applied in step d, and wherein the detection of a defect is determined based on the detection of a reduced rate of warming of at the surrounding structure at the location of the defect (paragraph [0079] of Johnson et al. and paragraph [0036] of Marsh et al.).

Regarding claims 11-17, Johnson et al. in view of Marsh et al. discloses wherein the structure is constructed using one or more robots, wherein said thermoformable material component is robotically applied by operating said one or more robots to form the structure, and wherein when a defect is detected by the indication in step e), stopping the robot to cease further robotic construction of the structure (paragraph [0016] of Johnson et al.), wherein when a defect is detected by the indication in step e), operating the one or more robots to remediate or address the defect condition (paragraph [0079] of Johnson et al.), wherein said one or more robots comprises at least one tape laying robot, and wherein said defect condition is the between adjacent courses of tapes being laid with the robot, and wherein operating the one or more robots 

Regarding claim 15, Marsh et al. discloses wherein determining whether a defect is present includes determining the bond quality of the thermoplastic material component, and wherein determining the bond quality includes determining whether one or more of a void, foreign object, twist, improper lap or improper gap, or bridging is present in the applied component or structure (paragraph [0036]).

Regarding claim 18, Johnson et al. discloses wherein applying heat to the thermoformable material component thermoforms the component on the structure, and wherein after heating to thermoform the component on the structure, inducing a transient thermal effect in the applied tape by thermally heating the tape using an infrared source; or by cooling with a stream of cooled air (paragraphs [0078], see also Fig. 9).

Regarding claim 19, Johnson et al. discloses wherein said thermographic imaging component comprises UV imaging for crystallinity determination in a thermoplastic component or structure (paragraph [0074]).

Regarding claims 22 and 27, Johnson et al. in view of Marsh et al. discloses including situating a field imaging camera in a location to image the location where the thermoformable material component is added to build the structure, and imaging with the field imaging camera the real-time locations of at least the thermographic imaging component, the thermoformable material component being applied and the structure to which the thermoformable material component is being applied, wherein the structure is constructed using one or more robots, wherein said thermoformable material component is robotically applied by operating said one or 

Regarding claims 23 and 24, Johnson et al. in view of Marsh et al. discloses including implementing one or more processing steps in a construction operation to construct the structure, wherein at least one of the processing steps comprises applying at least one of the thermoformable material to construct the structure wherein the thermoformable material forms a bond, and monitoring the bonding process via monitoring the application of the thermoformable material and its bond to the structure or other component to determine the sufficiency or quality of the bond, and wherein when the monitored sufficiency or quality of the bond does not meet a threshold for sufficiency or quality, then controlling at least one or more other processing steps to cease use of the structure, wherein said one or more process steps are automated, wherein applying at least one of the thermoformable material to construct the structure is automated with a robot, and wherein at least one or more other processing steps are automated with a robot that comprises the same or a different robot, and wherein when the monitored sufficiency or quality of the bond does not meet a threshold for sufficiency or quality, instructing the same or the said 

Regarding claims 25 and 26, Johnson et al. in view of Marsh et al. discloses wherein said structure is comprised of a plurality of thermoformable composite components that are applied as adjacent layers on top of each other, and wherein said adjacent layers form a bond between each layer, and wherein said capturing with the imaging device is carried out as each component layer of thermoformable material is applied to construct the structure, and wherein step d is carried out d) processing the captured information from step a) in step d is carried out by applying cooling to the component layer when it is applied to the structure, and monitoring the bond quality by determining a differential of heat flux of the applied component heating after the application of cooling to the thermoformable component layer when it is applied to the structure, wherein said application of cooling comprises directing a cool gas at the layer, and wherein imaging of the thermoformable component layer when it is applied to the structure is carried out to capture the cooled layer returning to an elevated temperature, wherein the method comprises a continuous operation carried out during the construction of the structure (as shown in Figs. 1-14 of Johnson et al. and Figs. 1-14 of Marsh et al.).

Response to Arguments

Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.

The Examiner respectfully disagrees. In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In this instance, Johnson et al. discloses monitoring the quality of a structure comprising capturing images pertaining to the structure during construction (paragraphs [0048] and [0078]). Marsh et al. is relied upon to disclose infrared thermographic inspection wherein as the structure is being constructed, from said processing whether the differential of the heat flux of the applied component cooling or heating indicates a defect (paragraphs [0036], [0089] and [0092]).
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 103 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882